Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-13 are rejected under 35 U.S.C. 103 as being unpatentable over Briee et al. U.S. PGPub 2007/0297058 A1 (hereinafter Briee) in view of Dubovsky U.S. PGPub 2012/0139471 A1 (hereinafter Dubovsky).
Regarding Claim 1, Briee teaches a multi-power source system (Briee, Fig. 6; Para. [0062], Lines 1-21) comprising a first power source (Briee, Fig. 19, Element 1200, “Solar Panel Array”; Para. [0099], Lines 1-5, and Para. [0100], Lines 1-2), a second power source in a parallel with the first power source (Briee, Fig. 19, Elements 1520 and 1522; Para. [0100], Lines 8-11, Para. [0101], Lines 8-17 and Para. [0102], Lines 1-12), a diode preventing power from the second power source to drive the first power source (Briee, Fig. 19, Element 1512; Para. [0100], Lines 4-6), but permitting the first power source (Briee, Fig. 19, Element 1200, “Solar Panel Array”) to charge the second power source (Briee, Fig. 19, Elements 1520 and 1522; Para. [0100], Lines 7-11), a controller operably coupled to both the first and second power sources (Briee, Fig. 19, Element 1600, “Control Processor”; Para. [0104], Lines 3-5), and a plurality of field effect transistor (FETs) arranged in series (Briee, Fig. 19, Element 1540, “Buck Power Supply”; Para. [0102], Lines 1-12. Though Briee does not detail the electronic components of the 
Dubovsky, however, teaches a plurality of field effect transistor (FETs) arranged in series (Dubovsky, Figs. 8-12; Paras. [0013] – [0014]).
It would have been obvious to a person having ordinary skill in the art to understand that although Briee is silent as to the details of the electrical componentry within the “buck power supply 1540”, Briee would inherently incorporate some type of conventional control circuitry commonly understood in the art.  The control circuitry taught by Dubovsky, for controlling the selection of one of the power sources to provide power to the solar tracking motor, teaches one of the many conventional control circuits utilized in the art for providing power to a tracking motor from multiple sources of power.  A person of ordinary skill in the art would have been motivated to choose based on desirability, one of the many known conventional methods, such as the one taught by Dubovsky, to provide power to the tracking motor of Briee.
Regarding Claim 2, The combined teaching of the Briee and Dubovsky references discloses the claimed invention as stated above in claim 1.  Furthermore, Briee teaches wherein 
Regarding Claim 3, The combined teaching of the Briee and Dubovsky references discloses the claimed invention as stated above in claims 2/1.  Furthermore, Briee teaches wherein the first power source is a solar tracker comprised of a plurality of solar panels (Briee, Fig. 19, Element 1200, “Solar Panel Array”; Para. [0008], Line 1, Para. [0099], Lines 1-5, and Para. [0100], Lines 1-2). 
Regarding Claim 4, The combined teaching of the Briee and Dubovsky references discloses the claimed invention as stated above in claims 3/2/1.  Furthermore, Briee teaches wherein the load is a drive motor for driving a solar tracker (Briee, Figs. 15, 18 and 19, Element 1300, “Motor”; Para. [0094]). 
Regarding Claim 5, The combined teaching of the Briee and Dubovsky references discloses the claimed invention as stated above in claim 1.  Furthermore, Briee teaches wherein the second power source is a battery (Briee, Fig. 19, Elements 1520 and 1522; Para. [0100], Lines 8-11, Para. [0101], Lines 8-17 and Para. [0102], Lines 1-12. Where the super capacitors are performing the function of a battery.). 
Regarding Claim 6, The combined teaching of the Briee and Dubovsky references discloses the claimed invention as stated above in claim 1.  Furthermore, Briee teaches further comprising a plurality of proportion, integral, derivative controllers to compare the output of the first and the second power sources (Briee, Para. [0105], [0106] and [0107]. Where the claimed functions are taught indirectly and necessitated by the need as a result of the variability of the solar output.). 
Regarding Claim 7, The combined teaching of the Briee and Dubovsky references discloses the claimed invention as stated above in claim 1.  Furthermore, Dubovsky teaches wherein the plurality of FETs comprises two FETs which operate in opposing manners (Dubovsky, Para. [0009]).
It would have been obvious to a person having ordinary skill in the art to understand that although Briee is silent as to the details of the electrical componentry within the “buck power supply 1540”, Briee would inherently incorporate some type of conventional control circuitry commonly understood in the art.  The control circuitry taught by Dubovsky, for controlling the selection of one of the power sources to provide power to the solar tracking motor, teaches one of the many conventional control circuits utilized in the art for providing power to a tracking motor from multiple sources of power.  A person of ordinary skill in the art would have been motivated to choose based on desirability, one of the many known conventional methods, such as the one taught by Dubovsky, to provide power to the tracking motor of Briee. 
Regarding Claim 8, The combined teaching of the Briee and Dubovsky references discloses the claimed invention as stated above in claims 7/1.  Furthermore, Dubovsky teaches further comprising an inductor in series with the second power source, wherein the FETs are configured to charge the second power source by the first power source by controlling the direction of a current across the inductor to be a negative magnitude (Dubovsky, Para. [0009]).
It would have been obvious to a person having ordinary skill in the art to understand that although Briee is silent as to the details of the electrical componentry within the “buck power supply 1540”, Briee would inherently incorporate some type of conventional control circuitry commonly understood in the art.  The control circuitry taught by Dubovsky, for controlling the selection of one of the power sources to provide power to the solar tracking motor, teaches one 
Regarding Claim 9, The combined teaching of the Briee and Dubovsky references discloses the claimed invention as stated above in claims 7/1.  Furthermore, Dubovsky teaches further comprising an inductor in series with the second power source, wherein the FETs are configured to cause the first power source to supply power to the load by controlling the direction of a current across the inductor to be a positive magnitude (Dubovsky, Para. [0009]).
It would have been obvious to a person having ordinary skill in the art to understand that although Briee is silent as to the details of the electrical componentry within the “buck power supply 1540”, Briee would inherently incorporate some type of conventional control circuitry commonly understood in the art.  The control circuitry taught by Dubovsky, for controlling the selection of one of the power sources to provide power to the solar tracking motor, teaches one of the many conventional control circuits utilized in the art for providing power to a tracking motor from multiple sources of power.  A person of ordinary skill in the art would have been motivated to choose based on desirability, one of the many known conventional methods, such as the one taught by Dubovsky, to provide power to the tracking motor of Briee. 
Regarding Claim 10, The combined teaching of the Briee and Dubovsky references discloses the claimed invention as stated above in claims 7/1.  Furthermore, Dubovsky teaches further comprising an inductor in series with the second power source, wherein the second power source is electrically disconnected from the load by controlling the direction of a current across the inductor to be zero (Dubovsky, Para. [0009]).

Regarding Claim 11, The combined teaching of the Briee and Dubovsky references discloses the claimed invention as stated above in claims 7/1.  Furthermore, Briee teaches further comprising a capacitor (Briee, Fig. 19, Element 1562; Para. [0104]) is in parallel with the load motor, wherein a bus voltage across the capacitor is monitored (Briee, Para. [0108]. Where Vdd is the voltage across capacitor 1562.). 
Regarding Claim 12, The combined teaching of the Briee and Dubovsky references discloses the claimed invention as stated above in claims 11/7/1.  Furthermore, Briee teaches wherein when the bus voltage is lower than a low voltage threshold, the plurality of FETs are modulated to charge the second power source by the first power source (Briee, Para. [0115]). 
Regarding Claim 13, The combined teaching of the Briee and Dubovsky references discloses the claimed invention as stated above in claims 11/7/1.  Furthermore, Briee teaches wherein when the bus voltage is higher than a high voltage threshold, the plurality of FETs are disabled (Briee, Para. [0107].
Allowable Subject Matter
Claim 14 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
Regarding Claim 14: Though the prior art discloses a multi-power source system with one source being a solar array and the other source being an energy storage unit with controls to prevent current from flowing in an incorrect direction and to charge the energy storage unit with the solar sourced power and further, to selectively connect one of the two sources to power a solar tracking motor using controlled field effect transistors while monitoring the voltage at the load, it fails to teach or suggest the aforementioned limitations of claim 14, and further including the combination of: 
wherein when the bus voltage is between a high voltage threshold and a low voltage threshold, a charge status is checked on the second power source, in a case that the charge status indicates that the second power source is low then the plurality of FETs are modulated to charge the second power source by the first power source.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Jensen U.S. PGPub 2017/0093329 teaches a solar array tracking system.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERRY D ROBBINS whose telephone number is (571)272-7585. The examiner can normally be reached 8:30AM - 5:30PM M-F.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Drew A. Dunn can be reached on 571-272-2312. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JERRY D ROBBINS/            Examiner, Art Unit 2859